Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0111546 (Kubo) (hereinafter “Kubo”).
Regarding claim 1, Figs. 1-4 show an image forming apparatus comprising: 
a casing (Fig. 1); 
a feeder unit (including 11 and 12) including a plurality of trays (11 and 12) having a first tray (11) and a second tray (12), each of the trays (11 and 12) being installable into and removable from the casing (Fig. 1), each of the trays (11 and 12) having a support surface configured to support a medium; 
an image recording unit (including 23-26) arranged in the casing (Fig. 1) and configured to record an image on the medium supplied from the feeder unit (including 11 and 12) based on a recording command including designation of at least one tray (11 or 12) among the plurality of trays (including 11 and 12); 
a conveyance mechanism (including 17 and 18) defining a conveyance path of the medium supported by each of the trays (11 and 12), such that a part of the conveyance path from the first tray (11) to the image recording unit (including 23-26) includes a portion defined by the second tray (12); 
an installation/removal sensor (including 11a and 12a) configured to detect whether the trays (11 and 12) are removed from the casing (Fig. 1) or installed in the casing (Fig. 1); and 
a controller (Fig. 2) configured to perform: 
interrupting an image recording of the image recording unit (including 23-26) in a case that the medium is not supported on the at least one tray (11 or 12) designated by the recording command;
restarting the image recording of the image recording unit (including 23-26) by feeding the medium from the second tray (12) after a first predetermined time has elapsed (time to check sheet width) since such a time when the installation/removal sensor (including 11a and 12a) detects that the second tray (12) is removed or reinstalled earliest in the at least one tray (11 or 12) designated by the recording command, after the image recording is interrupted; and 
restarting the image recording of the image recording unit (including 23-26) by feeding the medium from the first tray (11) in a case that the installation/removal sensor (including 11a and 12a) detects that the first tray (11) is removed or reinstalled earliest in the at least one tray (11 or 12) designated by the recording command but does not detect that the second tray (12) is removed within a second predetermined time being longer than the first predetermined time, after the image recording is interrupted.  Kubo is capable of performing all of the claimed functions.  Alternatively, it is note that the bolded portions noted above include “conditional limitations” that need not ever occur.  Since the above noted functions include conditional limitations that need not every occur, these functions do not patentably distinguish claim 1 from the prior art apparatus of Kubo.  For example, if there is never a situation in which the installation/removal sensor detects removal or reinstall of the first tray, but this same sensor does not detect removal of the second tray within the second predetermined time, there is no requirement whatsoever to perform the restarting function of image recording that involves feeding from the first tray.  All of the limitations of claim 1 are met by Kubo. 
Regarding claim 8, Figs. 1-4 show that the feeder unit (including 11 and 12) further includes a back feeder tray (13) that is fixed on a back of the casing (Fig. 1) and that has a support surface configured to support the recording medium, wherein the image forming apparatus further comprises a second medium sensor (13d) configured to detect whether the recording medium is supported on the support surface of the back feeder tray (13), and wherein in a case of restarting the image recording, the controller causes the image recording unit to restart the image recording by feeding the medium from the back feeder tray after a fourth predetermined time that is longer than the first predetermined time has elapsed, in a case that the second medium sensor detects that, after being absent of the medium on the support surface of the back feeder tray, the recording medium is supported on the support surface of the back feeder tray, after the image recording is interrupted.  Since the bolded portions of the wherein clause above include “conditional limitations” that need not ever occur, this wherein clause does not patentably distinguish claim 8 from the prior art apparatus of Kubo. 
Allowable Subject Matter
3.	Claims 2-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653